Wisner and Balio, JJ.
(dissenting). We respectfully dissent. The majority erroneously concludes that defendant failed to sustain its initial burden to establish a prima facie defense. Defendant submitted evidence sufficient to establish as a matter of law that plaintiff assumed the risk of her injury. “ ‘[Assumption of risk in this form is really a principle of no duty, or no negligence and so denies the existence of any underlying cause of action’ ” (Morgan v State of New York, 90 NY2d 471, 485, quoting Prosser and Keeton, Torts § 68, at 496-497 [5th ed] [emphasis added]). Because defendant established that it owed no duty to plaintiff, it had no burden to establish that it did not create the allegedly dangerous condition or lacked notice of it.
Plaintiff, a physical education teacher, testified at a pretrial deposition that she was an experienced softball player, having played since the age of nine through high school and college. She testified that she had observed players sustain injuries when sliding into bases; that she knew the infield bases were fastened by a strap to a peg stuck in the ground; that fastening the bases to pegs was a common method utilized by others; that she had seen the bases come up when a player slid into them; and that she had played four games at defendant’s park earlier that day, including two prior games on the same field earlier that day where she observed a base come out of the ground, peg and all.
Despite that proof, the majority concludes that there is a factual issue whether the risk of being injured by a metal peg when a player slides into the base and the base detaches from the peg is a risk.inherent in the game of softball. In our view, there is no such factual issue and even assuming, arguendo, that there is, such an issue is irrelevant to application of the doctrine of primary assumption of risk.
The risk of injury from sliding into a base is inherent in the *987game of softball (see, Castello v County of Nassau, 223 AD2d 571; Totino v Nassau County Council of Boy Scouts, 213 AD2d 710, 711, lv denied 86 NY2d 708; Robinson v Town of Babylon, 166 AD2d 434; see also, Blancher v Metropolitan Dade County, 436 So 2d 1077, 1079 [Fla]). Plaintiff was well aware, by reason of her considerable experience and observation, that sliding was an essential part of the game of softball and that the risk of injury from sliding was an inherent part of the game. In fact, 71% of all softball injuries sustained by players result from sliding into a base (see, Janda, Wild & Hensinger, Softball Injuries — Aetiology and Prevention, 13 Sports Med 285 [1992]). By playing the game, plaintiff voluntarily consented to the risk of injury from sliding into a base and contacting the metal peg in the ground (see, Totino v Nassau County Council of Boy Scouts, supra; Robinson v Town of Babylon, supra; Blancher v Metropolitan Dade County, supra). “It is not necessary to the application of assumption of risk that the injured plaintiff have foreseen the exact manner in which his or her injury occurred, so long as he or she is aware of the potential for injury of the mechanism from which the injury results” (Maddox v City of New York, 66 NY2d 270, 278; see, e.g., Griffin v Lardo, 247 AD2d 825, lv denied 91 NY2d 814; Swan v Town of Grand Is., 234 AD2d 934, 935; Giovinazzo v Mohawk Val. Community Coll., 207 AD2d 980, lv denied 84 NY2d 813). In Griffin, a 12-year-old girl who was not an experienced golfer was injured when a golf club swung by another youth equally inexperienced struck her in the head. We applied the doctrine of assumption of risk, stating, “[I]t is irrelevant that plaintiff’s daughter may not have anticipated the strength or width of defendant’s swing” (Griffin v Lardo, supra, at 927). In Swan, which we cited with approval in Griffin, a softball player was injured when her foot became stuck as she attempted to slide into third base. We observed that “[t]he fact that plaintiff did not know what caused her foot to become stuck is of no moment” (Swan v Town of Grand Is., supra, at 935). Other appellate decisions consistently have applied the doctrine of primary assumption of risk to actions commenced by softball players injured when sliding into or stepping onto a base during a game (see, e.g., Tiedemann v Notre Dame Academy, 227 AD2d 545 [softball player injured sliding into third base, which was attached by strap to peg stuck in ground, even though player had never played before on field with that type of base]; cf., Robinson v Town of Babylon, supra [second base shifted underneath foot of softball player who stepped on base while attempting to make a double play]). Indeed, according to our research, the majority’s decision will be the first published de*988cisión in New York that has failed to apply the doctrine to an injury sustained by a player sliding into a base.
PláintiíFs testimony established that the manner in which the base was connected to the peg was not concealed and that the use of that type of base was not unique. Further, plaintiff presented no evidence that the use of this base “created a dangerous condition over and above the usual dangers that are inherent in the sport” (Owen v R.J.S. Safety Equip., 79 NY2d 967, 970; see also, Morgan v State of New York, supra, at 485). The majority’s reliance upon Siegel v City of New York (90 NY2d 471) and Stackwick v Young Men’s Christian Assn. (242 AD2d 878) is misplaced. In Siegel, a factual issue existed whether a torn net separating indoor tennis courts and not part of the court on which plaintiff was playing constituted an inherent risk of the sport of tennis. In Stackwick, a factual issue existed whether an unpadded cement wall seven feet beyond the basketball court constituted a risk beyond those inherent in the game of basketball. In the subject case, the base was within the field of play and plaintiff acknowledged that the type of base used by defendant was commonly used by others for softball games. Neither Siegel nor Stackwick has any application here. (Appeal from Order of Supreme Court, Erie County, Michalek, J. — Reargument.) Present — Green, J. P., Wisner, Pigott, Jr., Balio and Fallon, JJ.